361 So.2d 825 (1978)
JIM WALTER HOMES, INC., Appellant,
v.
C.L. JOHNS et al., Appellees.
No. HH-272.
District Court of Appeal of Florida, First District.
August 17, 1978.
Harry M. Hobbs, Tampa, for appellant.
Ernest A. Sellers of Airth, Sellers & Lewis, Live Oak, for appellee Johns.
Walter R. Carfora, Live Oak, for appellee John Brown.
SMITH, Acting Chief Judge.
This appeal continues the controversy we entered upon in Brown v. Johns, 312 So.2d 526 (Fla. 1st DCA 1975). Appellant Jim Walter built a home for the Browns, through error by Jim Walter, on land owned by Johns. In our prior decision we remanded the case for adjudication of Jim Walter's counterclaim for removal of the house, which allegedly was placed on Johns' property by mutual mistake. On proper pleadings the trial court has now adjudicated the claims of the various parties, with the result that the court found that Jim Walter recklessly built the Brown house on Johns' land after being placed on notice of Johns' ownership. Based on extensive findings of fact, supported by substantial competent evidence, the court denied Jim Walter's claims for return of the house from Johns or for enforcement of the note and mortgage against the Browns. No error appears. See Johns v. Gillian, 134 Fla. 575, 184 So. 140 (1938).
AFFIRMED.
MELVIN and BOOTH, JJ., concur.